
	
		II
		110th CONGRESS
		1st Session
		S. 1439
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Roberts (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reauthorize the broadband loan and loan guarantee
		  program under title VI of the Rural Electrification Act of
		  1936.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Rural Broadband Improvement Act
			 of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Rural broadband access reauthorization.
					Sec. 3. Clarification of eligible rural area.
					Sec. 4. Acceleration of loan applications.
					Sec. 5. Elimination of 2-percent limit.
					Sec. 6. Grant program.
					Sec. 7. Loan security.
					Sec. 8. Expansion of the terms of loans.
					Sec. 9. Clarification of neutrality standard.
				
			2.Rural broadband
			 access reauthorization
			(a)Extension of
			 loan programSection 601(k)
			 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(k)) is amended by
			 striking September 30, 2007 and inserting September 30,
			 2012.
			(b)Authorization
			 of appropriationsSection
			 601(j) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(j)) is
			 amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 2002 through 2005 and inserting 2008 through
			 2010; and
					(B)in subparagraph
			 (B), by striking 2006 and 2007 and inserting 2011 and
			 2012; and
					(2)in paragraph (3), by striking
			 2007 and inserting 2012.
				3.Clarification of
			 eligible rural area
			(a)In
			 generalSection 601(b)(2) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(2)) is amended to read
			 as follows:
				
					(2)Eligible rural
				areaThe term eligible rural area means any area
				other than—
						(A)a city or town
				that has a population of greater than 20,000 inhabitants;
						(B)the urbanized
				area contiguous and adjacent to such a city or town; and
						(C)an area
				determined by the Secretary to be predominantly urban in
				character.
						.
			(b)Conforming
			 amendmentSection 601 of the Rural Electrification Act of 1936 (7
			 U.S.C. 950bb) is amended—
				(1)by striking eligible rural
			 community each place that term appears and inserting eligible
			 rural area; and
				(2)by striking
			 eligible rural communities each place that term appears and
			 inserting eligible rural areas.
				(c)Non-duplication
			 requirementSection 601(c) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)) is amended by adding
			 at the end the following:
				
					(3)Non-duplication
				requirement
						(A)In
				generalNo loan shall be made under this section unless the
				Secretary determines (and set forth his reasons therefor in writing) that no
				duplication of terrestrial lines, facilities, or systems, providing broadband
				services will result therefrom.
						(B)Exception
							(i)In
				generalThe non-duplication prohibition under subparagraph (A)
				may be waived if the Secretary, in his discretion, determines that such
				duplication is necessary and incidental in order to furnish or improve
				broadband service in an eligible rural area.
							(ii)LimitationThe
				waiver authority granted to the Secretary under clause (i) may only be used to
				provide loans or loan guarantees for duplication of service when at least 75
				percent of the total end users served by the proposed project to be funded by
				such loan or loan guarantee are without access to broadband service.
							(4)Submission and
				notification of required information
						(A)In
				generalNo loan shall be made under this section unless the
				entity eligible to obtain such loan or loan guarantee—
							(i)submits to the
				Secretary the following information relating to each incumbent broadband
				service provider that provides broadband service in the area to be served by
				the entity:
								(I)Name and physical
				address of such provider.
								(II)The rate such
				provider charges for use of its network or services.
								(III)The service
				area of such provider; and
								(ii)provides notice,
				in writing, to each such provider when the entity has submitted such
				information to the Secretary.
							(B)30-day public
				comment periodThe Secretary—
							(i)shall make no
				loan under this section unless the Secretary has provided for a 30-day period
				for public comment on the loan and the proposed scope and use of the proceeds
				from such loan; and
							(ii)may, in response
				to such comments, make such modifications to the loan as he deems
				appropriate.
							.
			4.Acceleration of
			 loan applications
			(a)180-day
			 processing periodSection
			 601(c) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)), as amended
			 by section 4(c), is further amended by adding at the end the following:
				
					(5)180-day
				processing periodNot later
				than 180 days after the receipt of an application for a loan or loan guarantee
				under this section, the Secretary shall complete processing of each such
				application.
					.
			(b)Simplification
			 of the application process and post-application audit requirements
				(1)In
			 generalIn carrying out title
			 VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), the
			 Secretary of Agriculture, in consultation with the Administrator of the Rural
			 Utilities Service, shall—
					(A)remove any duplicative or unnecessary
			 application or audit requirements under that title, including allowing parent
			 companies, and their wholly owned subsidiaries, to file a single consolidated
			 application or audit report, if such application or report includes all
			 relevant financial information concerning the project which is the subject of
			 the loan or loan guarantee;
					(B)reduce the cost
			 and paperwork associated with such requirements;
					(C)ensure that the
			 Secretary examines the total business plan of each applicant for a loan or loan
			 guarantee under that title, including the revenue such applicant generated from
			 sources unrelated to its broadband service, but connected or otherwise related
			 to the facilities financed by the loan or loan guarantee;
					(D)ensure that the
			 Secretary requires franchise agreements—
						(i)only from those
			 areas in which the funds from any loan or loan guarantee under that title are
			 to be used; and
						(ii)from such areas
			 only upon the release of such funds, as a condition for such release, and not
			 upon the initial filing of any application under section 601 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb);
						(E)eliminate the
			 required submission of an area survey under that title; and
					(F)require that any
			 recipient of a loan or loan guarantee under that title uses the funds from such
			 loan or loan guarantee within 3 years after receipt of such funds to build out
			 its broadband service in the eligible rural area for which such funds were
			 approved, except if the Secretary determines that the recipient was unable to
			 expend such funds due to circumstances beyond the control of the
			 recipient.
					(2)Definition of
			 subsidiaryIn this subsection, the term subsidiary
			 means a business entity controlled, directly or indirectly, by another business
			 entity or person.
				(c)Additional
			 funding for staffSection 601 of the Rural Electrification Act of
			 1936 (7 U.S.C. 950bb) is amended by adding at the end the following:
				
					(l)Additional
				staffThe Secretary, in his or her discretion, may hire such
				additional administrative personnel, including general field representatives
				and legal staff, as is necessary to carry out the administrative duties under
				this
				section.
					.
			5.Elimination of
			 2-percent limitSection 601(d)
			 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(d)) is amended by
			 striking paragraph (3).
		6.Grant
			 programTitle VI of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at
			 the end the following:
			
				602.Rural area map
				and connect grant program
					(a)PurposesThe
				purposes of any grant under subsection (b) are—
						(1)to complement the
				loan and loan guarantee program under section 601 with grants administered by
				the Secretary;
						(2)to promote
				public-private partnerships for the mapping of broadband availability and
				demand in rural areas; and
						(3)to enhance the
				feasibility of providing broadband service to rural areas.
						(b)Grants
				authorized
						(1)In
				generalThe Secretary shall award grants to eligible entities for
				the development and implementation of statewide initiatives to identify and
				track the availability and adoption of broadband services within eligible rural
				areas.
						(2)Competitive
				basisAll grants under paragraph (1) shall be awarded on a
				competitive basis.
						(c)ApplicationTo
				be eligible to receive a grant under subsection (b), an eligible entity shall
				submit an application to the Secretary, at such time, in such manner, and
				containing such information as the Secretary may require.
					(d)Cap on grant
				amountAny grant awarded under subsection (b) shall not exceed an
				amount that is equal to the amount that is 20 percent of the net projected cost
				of any initiative to be funded by such amounts.
					(e)Use of
				FundsA grant awarded to an eligible entity under subsection (b)
				shall be used—
						(1)to ensure that
				such entity works collaboratively with broadband service providers to encourage
				broadband deployment and use in areas without broadband service;
						(2)to identify and
				track—
							(A)rural areas in
				each State that do not have broadband service;
							(B)the rate at which
				residential and business end users adopt such service;
							(C)possible
				suppliers of such service; and
							(D)barriers to the
				adoption of such service, including whether or not—
								(i)the demand for
				such services is absent; and
								(ii)the supply for
				such services is capable of meeting the demand for such services;
								(3)to create and
				facilitate in eligible rural areas in a State a local rural broadband planning
				team—
							(A)comprised of
				relevant rural area representatives, including, where applicable,
				representatives of business, education, health care, local government,
				agriculture, and broadband service providers; and
							(B)which
				shall—
								(i)baseline
				broadband use across relevant rural area sectors;
								(ii)set goals for
				improved broadband use within each sector; and
								(iii)develop a
				tactical business plan for achieving its goals;
								(4)to facilitate
				information exchange regarding the use, demand, and existence of broadband
				service between the public and private sectors;
						(5)to create within
				each State a geographic inventory map of broadband service in order to identify
				gaps in broadband service in eligible rural areas through a method of
				geographic information system mapping of service availability and geographic
				information system analysis at the census block level;
						(6)to provide a
				baseline assessment of statewide broadband deployment in eligible rural areas
				within the State; and
						(7)to ensure
				nondisclosure of any proprietary content or information that may be accessed,
				discovered, or reported in carrying out any of the activities described in
				paragraphs (1) through (6).
						(f)Participation
				Limit
						(1)Avoiding
				duplicative initiativesNo State shall have more than 1 eligible
				entity receive a grant under this section to perform the activities described
				in subsection (d) within that State.
						(2)Prohibition on
				continuing grantsFor each State, an eligible entity may not
				receive a new grant under this section to fund the activities described in
				subsection (d) within that State, if such entity obtained prior grant awards
				under this section to fund the same activities in that State in any previous
				year.
						(g)ReportEach
				recipient of a grant under subsection (b) shall submit a report on the use of
				the funds provided by the grant to the Secretary.
					(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out the provisions of this section $20,000,000 for each of fiscal years
				2008 through 2012.
					(i)No Regulatory
				AuthorityNothing in this section shall be construed as giving
				any public or private entity established or affected by this section any
				regulatory jurisdiction or oversight authority over providers of broadband
				services or information technology.
					(j)DefinitionsIn
				this section:
						(1)Secretary,
				broadband service, and eligible rural areaThe terms
				Secretary, broadband service, and eligible
				rural area have the same meaning as in section 601 of this Act.
						(2)Eligible
				entityThe term eligible entity means a nonprofit
				organization that is selected by a State to work in partnership with State
				agencies and private sector partners in identifying and tracking the
				availability and adoption of broadband services in eligible rural areas of that
				State.
						(3)Nonprofit
				OrganizationThe term nonprofit organization means
				an organization—
							(A)described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
				under section 501(a) of such Code;
							(B)no part of the
				net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
							(C)that has an
				established competency and proven record of working with public and private
				sectors to accomplish widescale deployment and adoption of broadband services
				and information technology; and
							(D)the board of
				directors of which is not composed of a majority of individuals who are also
				employed by, or otherwise associated with, any Federal, State, or local
				government or any Federal, State, or local
				agency.
							.
		7.Loan
			 security
			(a)Adequacy of
			 securityIn carrying out
			 title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), the
			 Secretary of Agriculture, in consultation with the Administrator of the Rural
			 Utilities Service, shall ensure that—
				(1)the type, amount,
			 and method of security used to secure any loan or loan guarantee under that
			 title is commensurate to the risk involved with each such loan or loan
			 guarantee, particularly when a loan or loan guarantee is issued to a
			 financially healthy, strong, and stable entity; and
				(2)any loan
			 guarantee issued under that title is guaranteed for not less than 80 percent of
			 the amount of the outstanding principal of the loan to be guaranteed.
				(b)10 percent
			 equity requirementSection 601(d) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 950bb(d)), as amended by section 5, is further amended by
			 adding at the end the following:
				
					(3)10 percent
				equity requirement
						(A)In
				generalAn entity shall not be eligible for a loan or loan
				guarantee under this section unless the entity can demonstrate a minimum equity
				position equal to or greater than 10 percent of the requested loan or loan
				guarantee amount.
						(B)Shortfall
				exceptionIf at the time an entity submits its application for a
				loan under this section, the entity cannot meet the requirement under
				subparagraph (A), the Secretary may modify or waive the requirement, if the
				entity can meet a minimum TIER requirement of
				1.
						.
			(c)Proof of
			 financial feasabilitySection 601(d) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 950bb(d)), as amended by subsection (c) and section 5, is
			 further amended by adding at the end the following:
				
					(4)Proof of
				financial feasability
						(A)In
				generalAn entity shall not be eligible for a loan under this
				section unless the entity can demonstrate the ability to generate sufficient
				revenues to—
							(i)cover its
				expenses and service its debt; and
							(ii)meet a minimum
				TIER requirement of 1 by the end of the 5-year forecast period used by the
				Secretary to determine the feasability of each loan.
							(B)LimitationThe
				Secretary shall not promulgate regulations requiring eligible entities to meet
				a minimum TIER requirement greater than 1.
						(5)Definition of
				TIERIn this subsection, the term TIER or
				Times Interest Earned Ratio means the ratio of an entity's net
				income (after taxes) adding back in any interest expense, divided by the
				entity's interest
				expense.
					.
			8.Expansion of the
			 terms of loansSection
			 601(g)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(g)(2)) is
			 amended to read as follows:
			
				(2)have a term to be
				decided by the borrower, provided—
					(A)that such term
				does not exceed 35 years; and
					(B)that the loan is
				adequately
				secured.
					.
		9.Clarification of
			 neutrality standardSection
			 601(f) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(g)(2)) is
			 amended by inserting after neutral the following: “, including
			 the use of the following technologies:
			
				(1)Digital subscriber lines.
				(2)Fiber-optic cable.
				(3)Coaxial cable.
				(4)Wireless technology.
				(5)Satellite.
				.
		
